COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


 PAMELA HENNING-ISOM,                            §
                                                                 No. 08-09-00199-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                              301st Family District Court
                                                 §
 ROBERT ANDREAS RODRIGUEZ,                                     of Dallas County, Texas
                                                 §
                   Appellee.                                      (TC# 01-08150-T)
                                                 §


                                   MEMORANDUM OPINION

       This appeal is before the Court for determination whether it should be dismissed for lack

of jurisdiction. Appellant, Ms. Pamela Henning-Isom, filed a notice of appeal on June 9, 2009.

By letter dated September 16, 2009, the clerk of this Court notified Appellant of the Court’s

intent to dismiss the case for lack of jurisdiction as it appeared there was no appealable order

entered in the trial court. The clerk informed Appellant of our intent to dismiss the appeal

without further notice, unless a party, within ten days of the date of the notice, could show

grounds for continuing the appeal. We have not received a response.

       Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the legislature deems appealable. TEX .CIV .PRAC.&REM .CODE ANN . § 51.012 (Vernon

Supp. 2009) & § 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso

1997, no pet.). Given the absence of a final judgment or other appealable order, we dismiss this

appeal for lack of jurisdiction.
November 12, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-